Citation Nr: 1329611	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  13-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty with the Marine Corps from 
May 1958 to August 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2012 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds additional medical inquiry warranted for 
several reasons.  In a July 2012 audiological examination, 
the VA examiner diagnosed the Veteran with bilateral hearing 
loss and tinnitus but opined that that "it is less likely as 
not" that the hearing loss disability was related to 
military service "given the fact that [the] [V]eteran had 
normal hearing in both ears with no indication of a noise 
notch in [a] 1960 [hearing test]."  However, in his August 
2012 Notice of Disagreement (NOD), the Veteran stated that 
his March 1960 hearing test was taken before he experienced 
high level noise exposure.  The examiner also indicated that 
tinnitus was less likely as not a symptom associated with 
hearing loss but did not address whether tinnitus was at 
least as likely as not related to service, including 
excessive noise exposure therein.

In addition, the Board notes that the Veteran was treated in 
April 1962 for serous otitis in his left ear.  It is unclear 
whether the July 2012 examiner considered this fact in her 
opinion.  Accordingly, an audiological examination should be 
conducted on remand.

Moreover, the Board finds that it is unclear whether the 
July 2012 examiner considered the fact that the Veteran's 
March 1960 audiological findings were recorded using 
American Standard Association (ASA) measurements and not 
International Standards Organization - American National 
Standards Institution (ISO-ANSI) units.  The Veteran's March 
1960 audiogram revealed the following puretone thresholds, 
in decibels, converted into ISO-ANSI units:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
20
10
0
10
5

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
the Veteran provide or authorize the 
release of any relevant records, 
including any hearing tests he has 
undergone since separation from service.  

If, after making reasonable efforts to 
obtain named non-VA records the AMC is 
unable to secure same,   or if after 
continued efforts to obtain federal 
records it is concluded that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, the AMC must notify the Veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) 
briefly explain the efforts that the 
AMC made to obtain those records; (c) 
describe any further action to be taken 
by the AMC with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.  After the completion of the above, 
schedule the Veteran for an audiological 
examination to determine the nature, 
extent, onset and etiology of his 
bilateral hearing loss and tinnitus.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

The VA examiner should provide the 
Veteran with an opportunity to provide a 
history as to his hearing loss and 
tinnitus including an approximate time 
frame in which he began to experience 
relevant symptoms.  

The examiner should provide an opinion 
as to the following questions:

a)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's bilateral hearing loss began 
in or is related to any incident of 
military service, including in-service 
noise exposure and/or serous otitis?  
Please provide a complete explanation 
for the opinion.

b)  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's tinnitus began in or is 
related to any incident of military 
service, including in-service noise 
exposure and/or serous otitis?  Please 
provide a complete explanation for the 
opinion.

The examiner's attention is directed to 
the April 1962 treatment for serous 
otitis in the left ear and the Veteran's 
report that his exposure to excessive 
noise did not begin until after the 1960 
hearing test.  See the service records 
and the Veteran's notice of disagreement 
dated in August 2012.




3.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them a 
reasonable opportunity to respond.  Then 
return the case to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



